              Case 3:20-cv-01004-IM       Document 11      Filed 07/28/20      Page 1 of 2




 Laura E. Rosenbaum, OSB No. 110061
 laura.rosenbaum@stoel.com
 Ryan S. Kunkel, OSB No. 154671
 ryan.kunkel@stoel.com
 STOEL RIVES LLP
 760 SW Ninth Avenue, Suite 3000
 Portland, OR 97205
 Telephone: 503.224.3380
 Facsimile: 503.220.2480

           Attorneys for Defendant




                                    UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                         PORTLAND DIVISION


KATRINA BRYANT,                                                    Case No.: 3:20-cv-01004-IM

                       Plaintiff,                                 JOINT MOTION TO STAY

         v.

SHEAKLEY HR, LLC and
GRAY CONSTRUCTION, INC.,

                       Defendant.


         Plaintiff Katrina Bryant (Bryant) and Defendant Gray Construction, Inc. (Gray) jointly

move for a ninety (90) day stay of all current deadlines while the parties attempt to resolve the

issues in dispute. (Defendant Sheakley HR, LLC has not yet appeared in the case.) The parties

make this motion in good faith and not for any improper purpose or to cause undue delay.

         This case is not currently set for any hearings or trial, so the requested extension should

not disturb the Court’s docket. The parties agree to immediately inform the Court should the

parties resolve the matter. Should either party feel that attempts to resolve the dispute are not

  Page 1       - JOINT MOTION TO STAY


107404462.1 0068602-00003
            Case 3:20-cv-01004-IM        Document 11       Filed 07/28/20     Page 2 of 2




proceeding in good faith, they may notify the other parties in writing and request that the stay be

lifted, at which time Gray would have 14 days to respond to the Amended Complaint.

         Bryant and Gray jointly respectfully request the Court enter an order to stay this case for

ninety (90) days.

DATED: July 28, 2020.

 OLSEN DAINES                                      STOEL RIVES LLP

 s/ Michael Fuller                                  s/ Ryan S. Kunkel
 MICHAEL FULLER, OSB No. 09357                     LAURA E. ROSENBAUM, OSB No. 110061
 michael@underdoglawyer.com                        laura.rosenbaum@stoel.com
 Telephone: 503.222.2000                           RYAN S. KUNKEL, OSB No. 154671
                                                   ryan.kunkel@stoel.com
 Attorneys for Plaintiff                           Telephone: 503.224.3380

                                                   Attorneys for Defendant Gray Construction, Inc.




  Page 2      - JOINT MOTION TO STAY


107404462.1 0068602-00003
